UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7530


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CRUSO R. WALLACE,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:02-cr-00101-3)


Submitted:   April 13, 2010                 Decided:   April 22, 2010


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cruso R. Wallace, Appellant Pro Se. John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cruso    R.     Wallace     appeals    from    the   district    court’s

orders denying his 18 U.S.C. § 3582 (2006) motion for reduction

of    sentence     and     his    motion     for   reconsideration.          We    have

reviewed the record in this case and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Wallace, No. 5:02-cr-00101-3 (S.D. W.

Va.   June   9    &   July       31,   2009).      In   addition,    we    note    that

Wallace’s claims on appeal are barred by our decision in United

States v. Dunphy, 551 F.3d 247, 251-52 (4th Cir.), cert. denied,

129 S. Ct. 2401 (2009) (finding jurisdictional bar to reducing

prison term below the amended Guidelines range).                          We dispense

with oral argument because the facts and legal contentions are

adequately       presented       in    the   materials     before   the    court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                             2